PER CURIAM.
This is an appeal from an order taxing costs after the entry of a judgment in favor of the appellees as to the issue of appellees’ right to specific performance of an option agreement. At the time of the entry of judgment numerous other issues, including the appellant’s right to compensation, remained pending and unresolved before the trial court. Under these circumstances we are of the opinion that the trial court act prematurely and without authority in taxing costs before the action was finally determined. Lake Region Paradise Island, Inc. v. Graviss, 323 So.2d 610 (Fla.2d DCA 1972). Accordingly, the order taxing costs is hereby reversed with directions that further proceedings to be conducted in accordance with this opinion.
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.